Citation Nr: 0903789	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to September 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in October 2007, when it was 
remanded to provide the veteran with notice under the 
Veterans Claims Assistance Act (VCAA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of service connection for bilateral hearing loss 
based on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision in July 1997 denied service 
connection for bilateral hearing loss essentially on the 
basis that any hearing loss was not incurred in service or 
related to service.

2. Evidence received since the July 1997 rating decision 
tends to show that hearing loss may be related to a service-
connected perforated left ear drum, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for bilateral hearing loss, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the July 1997 rating decision is new 
and material and the claim of service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the portion of the claim being addressed, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant's claim of service connection 
for bilateral hearing loss was denied in July 1997.  He was 
properly notified of that decision and of his appellate 
rights, and he did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the term "factual basis" is 
defined as the claimant's underlying disease or injury, 
rather than as symptoms of that disease or injury.  Boggs v. 
Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims based on 
distinctly diagnosed diseases or injuries must be considered 
as separate and distinct claims.  Id. at 1337.  The Board 
notes that the claim previously denied and the current claim 
to reopen are based on the same factual basis as they have 
involved sensorineural hearing loss (SNHL).  Id. at 1335, 
1337.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in September 2002), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in July 1997 included December 1944 
service treatment records (STRs) that show the veteran 
suffered a concussion injury to his left ear causing 
perforation of the ear drum and otitis media, both in the 
left ear.  Whispered voice testing revealed 15/15 hearing 
bilaterally.  On August 1960 examination, audiometry revealed 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
15(25)
20(30)
25(30)
LEFT
0(15)
0(10)
15(25)
10(20)
15(20)

On July 1962 retirement examination, puretone thresholds, in 
decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
N/A
10(15)
LEFT
5(20)
5(15)
5(15)
N/A
5(10)

[The figures in parentheses in the above two audiometry 
reports represent conversions from ASA to ISO units, and are 
provided for data comparison purposes.]

February 1997 VA audiometry revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
40
LEFT
15
25
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

On March 1997 VA examination, the veteran reported being 
involved in combat with exposure to a considerable amount of 
explosions and gun-fire.  He reported having a "mine" 
injury that perforated his eardrum.  He reported having 
difficulty hearing high frequency voices, hearing against 
background noise, hearing the television and sometimes on the 
telephone, and hearing when many people are speaking at once.  
He denied noise exposure after service other than firing 
rifles at target shooting; however, he reported always 
wearing hearing protection when engaging in target shooting.  
The examiner noted that the veteran's eardrum membranes were 
scarred from "previous perforation due to the mine injury 
mentioned in the history."  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
30
LEFT
20
15
25
30
40
Speech audiometry revealed speech recognition ability of 95 
percent in each ear.  The examiner concluded that the veteran 
was exposed to explosions and combat gun fire during his 
tenure in WWII with resulting loss in the higher frequencies.  

Evidence added to the record since July 1997 includes an 
internet article from The Voice Center website which states 
that a perforated eardrum is often accompanied by decreased 
hearing.  A BBC "Ask the Doctor" response indicates that a 
perforated ear drum will likely cause only a temporary 
reduction in hearing, but notes that since the questioner was 
prone to ear infections, there was a slightly increased risk 
of the ear drum perforating again or other hearing problems 
arising.  

A December 1998 VA treatment record notes the veteran has 
very mild high frequency sensorineural hearing loss in the 
left ear.

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim as it indicates that a perforated ear drum may result 
in hearing loss.  February 1997 VA audiometry indicated a 
right ear hearing loss by VA standards, while subsequent 
March 1997 VA audiometry revealed a left ear hearing loss by 
VA standards, but right ear hearing loss was within normal 
limits.  The Board notes that a May 1984 rating decision 
granted service connection for a perforated left ear drum.  
The textual evidence submitted indicates that a perforated 
ear drum may lead to hearing loss.  While the Board is not 
compelled to accept this evidence as competent and credible 
upon de novo review (when it can assess the credibility and 
weight of all of the evidence), it must presume its 
credibility and competence when deciding whether to reopen 
the case.  Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. 
App. at 513.  It is also notable that STRs do not show 
treatment or evidence of a perforated right ear drum; 
however, the March 1997 VA examiner appears to indicate that 
there was scarring on the right ear from a prior perforation.  

When considered with evidence previously of record, the 
evidence indicating a relationship between perforated ear 
drums and hearing loss is new and material and the claim 
seeking service connection for bilateral hearing loss may be 
reopened.
ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

As explained above, the evidence added to the record 
indicates there may be a link between perforated ear drums 
and hearing loss.  Governing regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Here, the record shows that the veteran has 
established service-connection for a perforated left ear 
drum, that audiometry taken in February 1997 shows right ear 
hearing loss and March 1997 audiometry shows left ear hearing 
loss by VA standards, and indicates that generally hearing 
loss may be associated with a perforated ear drum.  However, 
the evidence does not show whether the veteran's hearing loss 
was caused or aggravated by his service-connected perforated 
left ear drum as the articles submitted are general in nature 
and do not specifically address the veteran's case.  Medical 
evidence that is general cannot be used to support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Hence, there 
is insufficient evidence to determine whether the veteran has 
hearing loss that is related to a perforated left ear drum or 
noise exposure in service.  Consequently, a VA examination to 
obtain a medical opinion is indicated. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
1. The RO should arrange for the veteran 
to be examined by an otolaryngologist (to 
include audiometric studies) to determine 
the likely etiology of his bilateral 
hearing loss.  The examiner must review 
the veteran's claims file in conjunction 
with the examination and must explain the 
rationale for all opinions given.  The 
examiner is asked to comment on the March 
1997 VA examination report's findings of 
scarring from a prior right perforated ear 
drum and the statement that "eardrum 
membranes are scarred from previous 
perforation due to the mine injury 
mentioned in the history."  The examiner 
must also respond to the following 
questions:  

A) Is it at least as likely as not (50 
percent or better probability) that the 
veteran has bilateral hearing loss 
disability by VA standards that is related 
to his service, to include as due to noise 
exposure or any other event (including 
treatment for otitis media in the left 
ear) therein; and 

B) Is it at least as likely as not (a 50 
percent or better probability) that the 
veteran's hearing loss was (1) caused 
(proximately due to) or (2) aggravated by 
(and if so, to what degree?) his service-
connected perforated left ear drum?

2. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


